NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                      is not citable as precedent. It is a public record.


 United States Court of Appeals for the Federal Circuit

                                         04-5118

              HENDERSON COUNTY DRAINAGE DISTRICT NO. 3,
              BAY ISLAND DRAINAGE & LEVEE DISTRICT NO. 1,
     INDIAN GRAVE DRAINAGE DISTRICT, LIMA LAKE DRAINAGE DISTRICT,
           HUNT DRAINAGE DISTRICT, DRURY DRAINAGE DISTRICT,
                  HILLVIEW DRAINAGE & LEVEE DISTRICT,
    NUTWOOD DRAINAGE & LEVEE DISTRICT, ELDRED DRAINAGE DISTRICT,
  SOUTH RIVER DRAINAGE DISTRICT, MARION COUNTY DRAINAGE DISTRICT,
       FABIUS RIVER DRAINAGE DISTRICT, KEECH DRAINAGE DISTRICT,
   JOHN A. ROBB, BARBARA ROBB, ROBERT MUNSON, COURTNEY MUNSON,
          HOWARD PRUETT, and the ESTATE OF GLENN J. ROMKEY,

                                                                Plaintiffs-Appellants,

                                             v.

                                    UNITED STATES,

                                                                Defendant-Appellee.

                            __________________________

                            DECIDED: June 14, 2005
                            __________________________


Before CLEVENGER, BRYSON and GAJARSA, Circuit Judges.

CLEVENGER, Circuit Judge.

      This is an appeal from a final decision of the Court of Federal Claims holding,

inter alia: (1) that Appellants are not entitled to reformation of a contract they entered

into with the United States in 1961; and (2) that Appellants' takings claims against the

United States are either time-barred or, alternatively, not proved. Because Appellants

have shown no error of law or fact in the thorough and well-reasoned decision of the

Court of Federal Claims, we affirm.
                                                 I

       The facts of this case are complex, but are ably and completely set forth in a

series of opinions of the Court of Federal Claims. See Henderson Co. Drainage Dist.

No. 3 v. United States, 60 Fed. Cl. 748 (May 26, 2004); Henderson Co. Drainage Dist.

No. 3 v. United States, 55 Fed. Cl. 334 (Jan. 23, 2003); Henderson Co. Drainage Dist.

No. 3 v. United States, 53 Fed. Cl. 48 (July 30, 2002). Very briefly, this case involves a

series of locks and dams constructed during the 1930s on the upper Mississippi River

for the purpose of establishing and maintaining a nine-foot deep navigation channel.

The project is known as the "Navigation Project." The plaintiffs are drainage districts

bordering the Mississippi River and riparian landowners who own land within the

districts. Collectively, this opinion refers to the plaintiffs as the "Districts."

       In 1961, the United States entered into an agreement with the Districts, which

provided that the United States would make a one-time payment in exchange for a

promise to "release and forever discharge the United States . . . from any and all

damages and claims for damages, past, present, and future, that said district may have

or claim to have, arising out of, resulting from, or caused by the execution, construction,

operation, or maintenance of the nine-foot channel project." 53 Fed. Cl. at 53.

       In 1995, the Districts sued the United States claiming that the United States had

breached the 1961 agreements, that the agreements should be reformed, and that by

its operation of the Navigation Project, the United States had taken their property

without just compensation.

       The Court of Federal Claims entered summary judgment in favor of the United

States on the claims for breach of contract and reformation. See 53 Fed. Cl. at 53-58.




04-5118                                      2
After conducting a trial, the court held that the Districts' takings claims were time-barred,

see 60 Fed. Cl. at 757-68, but that if not time-barred, the Districts had failed to prove

that the Navigation Project had caused a taking of their property, see 60 Fed. Cl. at 768-

80.

         The Districts appeal, contending that the Court of Federal Claims erred by not

reforming the 1961 contract, and "erred . . . in concluding that [the Districts'] takings

claims are barred by the six year [sic] statute of limitations." We review final decisions

of the Court of Federal Claims pursuant to 28 U.S.C. § 1295(a)(3).

                                               II

         We review the grant of summary judgment de novo, viewing all factual inferences

in favor of the nonmovant. See Anderson v. United States, 344 F.3d 1343, 1349 (Fed.

Cir. 2003). We otherwise review conclusions of law of the Court of Federal Claims de

novo, while reviewing findings of fact made by the Court of Federal Claims for clear

error. See Glendale Fed. Bank, FSB v. United States, 239 F.3d 1374, 1379 (Fed. Cir.

2001).

                                               A

         For the reasons clearly identified and thoroughly discussed by the Court of

Federal Claims, the government has not breached the 1961 contract and reformation is

not appropriate. See 53 Fed. Cl. at 57. The Districts have not demonstrated any error

in either the court's interpretation of the contract or the court's holding that the Districts'

contract claims are time-barred. In addition, the Districts have shown no error in the

finding of the Court of Federal Claims that the alleged mutual mistake pertained to a

prediction or judgment concerning a future event. Id. Moreover, the Districts have




04-5118                                    3
failed to show any error in the finding of the Court of Federal Claims that the allegedly

mistaken seepage estimates, upon which the 1961 settlement payments were

supposedly based, were not in fact mistaken. 60 Fed. Cl. at 773-74.

                                              B

       The Court of Federal Claims correctly determined that the Districts have not

proved that the United States has taken their property without just compensation by its

operation of the Navigation Project. The Court of Federal Claims thoroughly addressed

the relevant issues, and correctly concluded that the "plaintiff's failed to prove at trial

that the Navigation Project caused the seepage, gravity drainage and levee erosion

problems of which they have complained in this action." 60 Fed. Cl. at 781. The

government contends that the Districts have not set forth a well-articulated appeal from

this holding. Even assuming, arguendo, that the Districts did properly appeal the merits

of this issue, we affirm the judgment of the Court of Federal Claims that the Districts

failed to establish a taking of their property.   Moreover, we also conclude that the

takings claim is time-barred for the reasons clearly set forth by the Court of Federal

Claims. See 60 Fed. Cl. at 757-68.

       No costs.




04-5118                                   4